UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4591


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JOAQUIN TOSTADO-BARRAZA,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00056-MOC-6)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joaquin      Tostado-Barraza           pled        guilty   without       a      plea

agreement to conspiracy to possess with intent to distribute

cocaine     and    cocaine      base    and       conspiracy      to       commit     money

laundering.       The district court sentenced him to 120 months’

imprisonment.          Tostado-Barraza’s counsel has submitted a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but

questioning whether the district court erred when it applied a

two-level       enhancement         under         U.S.      Sentencing        Guidelines

§ 2D1.1(b)(1) (2013) because a handgun was possessed.                               Neither

Tostado-Barraza        nor    the   Government        has    filed     a    brief.       We

affirm.

      A   two-level      increase      in    a    defendant’s     offense      level     is

warranted “[i]f a dangerous weapon (including a firearm) was

possessed.”       USSG § 2D1.1(b)(1).             The defendant bears the burden

to show that a connection between his possession of a firearm

and   his   narcotics        offense    is       “clearly    improbable.”            United

States v. Harris, 128 F.3d 850, 852-53 (4th Cir. 1997) (internal

quotation marks omitted).              Given that Tostado-Barraza was found

in a “stash” trailer, a gun was found on his bed, and numerous

holes were located directly behind the trailer containing drug

wrapping materials, we conclude that Tostado-Barraza has not met

his   burden      of    establishing         that    a    connection        between     his

                                             2
possession of a firearm and his offense was clearly improbable.

Thus, the district court’s finding was not clearly erroneous.

       In   accordance         with    Anders,      we    have    reviewed       the    entire

record in this case and have found no meritorious issues for

appeal.       We    therefore         affirm      the    district       court’s   judgment.

This   court       requires      that      counsel       inform    Tostado-Barraza,            in

writing,     of    the    right       to   petition      the     Supreme    Court       of   the

United States for further review.                        If Tostado-Barraza requests

that   a    petition      be    filed,      but    counsel       believes    that       such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                               Counsel’s motion

must state that a copy thereof was served on Tostado-Barraza.

We   dispense      with    oral       argument      because       the    facts    and    legal

contentions        are   adequately        presented       in     the    materials      before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                               3